Title: To George Washington from William Heath, 18 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 18. 1782.
                        
                        The last evening I was honored with yours of the 16th. I will convene the brigadiers and officers commanding
                            brigades for the purposes directed by the general order of the 16th and take the other steps mentioned therein and in your
                            letter.
                        I forward two deserters from the guard-ship in the river. I have not been able to obtain any newspapers since
                            those I sent last, but expect some soon. From various reports, there has been a naval engagement in the West-indies, and a
                            feu de joye fired in New York in consequence—I wish it may not prove to have been against our allies. It is said a packet
                            arrived at New York from England on tuesday last. I have the honor to be With the highest respect, Your Excellency’s Most
                            obedient servant,
                        
                            W. Heath

                        
                    